272 F.2d 553
Pervis DANIELS, Appellant,v.UNITED STATES of America, Appellee.
No. 15293.
United States Court of Appeals District of Columbia Circuit.
Argued November 12, 1959.
Decided November 19, 1959.
Petition for Rehearing En Banc Denied December 9, 1959.

Mr. Melvin M. Feldman, Washington, D. C. (appointed by the District Court), for appellant.
Mr. Fred L. McIntyre, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from a narcotics conviction. Among the errors assigned is the failure of the trial court to grant appellant's (defendant's) motions for acquittal at the close of the Government's case and, as well, after verdict. It is contended that the motions should have been granted "in view of the serious discrepancies in the testimony of the government's own witnesses, and the serious nature of impeaching evidence, and the obvious discrepancies as to the government's own exhibits, and the various locations given for the place of sale."


2
It is true that there were discrepancies in the testimony but they were resolved against defendant, after a very fair charge by the court. We see no reason to disturb the verdict.


3
We have examined the other arguments for reversal, and find no error affecting substantial rights.


4
Affirmed.


5
EDGERTON, Circuit Judge, dissents.